Exhibit 10.1

EXECUTION COPY

FOURTH AMENDMENT TO ADDITIONAL INVESTMENT SENIOR SECURED

CONVERTIBLE PROMISSORY NOTES

FOURTH AMENDMENT TO ADDITIONAL INVESTMENT SENIOR SECURED CONVERTIBLE PROMISSORY
NOTES (this “Fourth Amendment”), dated as of May 30, 2008, by and between
Distributed Energy Systems Corp., a Delaware corporation (the “Company”) and
Perseus Partners VII, L.P., a Delaware limited partnership (the “Holder”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined have the respective meanings provided such terms in the Purchase
Agreement and the Notes referred to below.

W I T N E S S E T H:

WHEREAS, the Company and the Holder are parties to a Securities Purchase
Agreement, dated as of May 10, 2007 and amended on March 13, 2008 (as further
amended, modified and/or restated from time to time, the “Purchase Agreement”);

WHEREAS, under the terms of the Purchase Agreement, on March 13, 2008 the
Company issued to the Holder a senior secured convertible promissory note in the
principal amount of $1,500,000.00 (the “Additional Investment Note”);

WHEREAS, on April 1, 2008, the Company issued to the Holder an additional senior
secured convertible promissory note in the principal amount of $9,246.58 as
payment for interest due and payable on the Additional Investment Note (the “PIK
Note”, and together with the Additional Investment Note, the “Notes”, and each
individually, a “Note”);

WHEREAS, the Company and the Holder amended certain provisions of the Notes
effective May 8, 2008 (the “First Amendment”), May 16, 2008 and May 22, 2008;
and

WHEREAS, the Company has requested an amendment of certain provisions of the
Notes as herein provided;

NOW, THEREFORE, it is agreed:

1. Amendment of Each Note. The Holder and the Company hereby agree that as of
the Fourth Amendment Effective Date (as defined below) and through 6:00 p.m. EDT
on June 3, 2008, Section 4(i) of each Note is amended by:

(a) setting the Net Working Capital benchmark at $1,000,000; and

(b) setting the unrestricted cash and cash equivalents benchmark at $2,000,000.

After 6:00 p.m. EDT on June 3, 2008, each benchmark will revert to the benchmark
in place prior to the effective date of the First Amendment.



--------------------------------------------------------------------------------

2. Representations and Warranties. The representations and warranties of the
Company contained in the Purchase Agreement or in any other Transaction Document
that are qualified as to materiality are true and correct, and all other
representations and warranties of the Company contained in the Purchase
Agreement or in any other Transaction Document that are not so qualified are
true and correct in all material respects, in each case with the same effect as
though made as of the date of this Fourth Amendment, except that the accuracy of
representations and warranties that by their terms speak as of a specified date
are determined as of such date and except for matters arising after the
Effective Date of the Purchase Agreement that, (A) when viewed in the aggregate,
have not had and are not reasonably likely to have a Material Adverse Effect or
(B) have been disclosed in writing or electronically to the Holder or its
representatives.

3. GOVERNING LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

4. Effectiveness. This Fourth Amendment is effective upon execution of this
Fourth Amendment by both Parties (the “Fourth Amendment Effective Date”).

5. Waiver and Release. The Company by signing below hereby waives and releases
the Holder, its respective affiliates and its and its affiliates’ respective
directors, officers, employees and attorneys from any and all claims, offsets,
defenses and counterclaims of the Company arising on or prior to the date hereof
in connection with any action or inaction taken by any such Person pursuant to
this Fourth Amendment, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

6. Expenses. The Company hereby reconfirms its obligations under
Section 8.6(a)(ii) of the Purchase Agreement to pay and reimburse the Holder for
all reasonable out-of-pocket expenses and fees and disbursements, including
attorneys’ and accountants’ fees, incurred by the Holder and its representatives
in connection with this Fourth Amendment.

7. Transaction Documents. From and after the Fourth Amendment Effective Date,
all references in the Purchase Agreement and each of the other Transaction
Documents to each Note shall be deemed to be references to such Note as amended,
modified and/or restated hereby.

8. Counterparts. Signatures on this Fourth Amendment may be communicated by
facsimile or electronic transmission and shall be binding upon the Parties so
transmitting their signatures. Counterparts with original signatures shall be
provided to the other Party following the applicable facsimile or electronic
transmission, provided that the failure to provide the original counterpart
shall have no effect on the validity or the binding nature of this Fourth
Amendment. No Party shall raise facsimile or electronic delivery of a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated by a facsimile or e-mail as a defense to the formation nor
enforceability of a contract and each such Party forever waives any such
defense.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Peter J. Tallian

Name:   Peter J. Tallian Title:   CFO PERSEUS PARTNERS VII, L.P. By:  

Perseus Partners VII GP, L.P.

its general partner

By:  

Perseus Partners VII GP, L.L.C.

its general partner

By:  

/s/ Teresa Y. Bernstein

  Teresa Y. Bernstein   Secretary